Citation Nr: 1731575	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee Pension Center


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1980 to April 1990.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin. 

In a December 2011 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing. However, the Veteran failed to appear for his hearing scheduled for June 2017 and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. 
§ 20.704(d), (e) (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met. 
38 U.S.C.A. §§ 101(2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004). Thus, no discussion of the VCAA is necessary.

A nonservice-connected pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) and who are permanently and totally disabled from non-service-connected disabilities not the result of the veteran's willful conduct. 38 U.S.C.A. § 1521(a). Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521 (d)), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60%, or (2) is permanently housebound (38 U.S.C.A. § 1521 (e)). See also 38 C.F.R. § 3.351 (b), (c), and (d).

For nonservice-connected pension, basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. 
§ 3.23. See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. 
§ 1521 (j); 38 C.F.R. § 3.3 (a).

Unfortunately, in this case the Veteran does not meet the service requirement for eligibility for receipt of a nonservice-connected pension, because he did not have active service during a recognized period of war. 

The Veteran had active service between April 1980 and April 1990. The Vietnam era period includes August 5, 1964 through May 7, 1975. 38 C.F.R. § 3.2 (f). Accordingly, the Veteran served after the conclusion of the Vietnam era period of war. The current Persian Gulf period of war began on August 2, 1990. 38 C.F.R. 
§ 3.2 (i). Accordingly, the Veteran separated from active service prior to the start of the Persian Gulf period of war. Therefore, the Veteran does not have active service during a period of war. 

Because the Veteran has not met the service eligibility in order to receive a nonservice-connected pension, his claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


